Citation Nr: 0934678	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  07-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for major depressive 
disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1964 to October 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO). 

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a major 
depressive disorder was previously denied by the RO in 
September 1995 on the basis that the disorder was not noted 
in the service medical records or manifested within a year of 
service.  The Veteran did not initiate an appeal of the 
decision.  

2.  The additional evidence presented since the prior 
decision does not raise a reasonable possibility of 
substantiating the claim for service connection for a major 
depressive disorder.


CONCLUSIONS OF LAW

1.  The prior RO decision of September 1995 denying 
entitlement to service connection for major depressive 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
major depressive disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (2008).  In order to grant a 
service connection claim, the Board must find medical 
evidence that the Veteran currently suffers from a 
disability, medical evidence (or, in some circumstances, lay 
evidence) of an in service incurrence or aggravation of that 
disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

The Veteran first sought service connection for major 
depressive disorder in June 1995.  The Veteran was afforded a 
VA examination in July 1995, and the examiner found the 
Veteran to be suffering from major depression.  Despite this 
diagnosis, the RO denied service connection, as his service 
medical records did not contain any evidence indicating that 
the Veteran's depression was incurred in or aggravated by his 
active service in the Army.  Further, there was no evidence 
that the disorder was manifest within a year of service.  The 
RO informed the Veteran of this decision in a September 1995 
letter.  An attachment to this letter informed the Veteran of 
his right to appeal.  As he did not file a Notice of 
Disagreement within a year of that notice, the rating 
decision became final based upon the evidence then of record.  
38 U.S.C.A. § 7105(c).

The Veteran sought to reopen his claim for major depressive 
disorder in April 2005.  In a December 2005 rating decision, 
the RO declined to reopen the case, finding that the evidence 
that the Veteran submitted was not new and material.  In the 
April 2007 Statement of the Case, a Decision Review Officer 
at the RO found that the Veteran had submitted new and 
material evidence, but the Veteran's claim was denied for not 
meeting the requirements to be service connected.  

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 
38 C.F.R. § 3.156(a).  Although the Decision Review Officer 
reopened the Veteran's case, the Board is not bound by this 
decision.  The question of whether a claimant has submitted 
new and material evidence is a legal determination that the 
Board makes de novo.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  In determining whether to reopen a claim, 
the Board undertakes a two-step process.  First, the Board 
must determine if the submitted evidence is new and material.  
Next, if the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran sought to reopen his claim for service connection 
in April 2005.  In support of his claim, he requested that 
the RO obtain and review his VA outpatient records.  The RO 
did so, noting in its April 2007 Statement of the Case that 
the Veteran received treatment for major depressive disorder 
on three occasions beginning in May 2005.  

While this evidence is new, it is not material.  The 
Veteran's claim was denied in September 1995 because there 
was no evidence that the Veteran's major depressive disorder 
was present in service or manifest to a compensable degree 
within the one year post-service presumptive period.  Though 
the evidence submitted by the Veteran references treatment he 
received many years after service for his mental disorder, it 
does not address the bases of the prior denial.

As the additional evidence submitted does not address whether 
the Veteran's major depressive disorder was incurred in or 
aggravated by service, the Board finds that the evidence 
added to the file in an attempt to reopen the claim fails to 
address the inadequacies of the Veteran's claim at the time 
of the prior denial.  The additional evidence presented since 
the prior decision does not raise a reasonable possibility of 
substantiating the claim for service connection for major 
depressive disorder.  New and material evidence thus has not 
been presented to reopen the claim.  The September 1995 RO 
decision denying entitlement to service connection for major 
depressive disorder is final.  38 U.S.C.A. § 7105, 38 C.F.R. 
§ 20.1103.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in August 2005, prior to the initial 
adjudication in this matter.  This letter informed the 
Veteran of what evidence was required to substantiate his 
claim and of his and VA's respective duties for obtaining 
evidence.  This same letter defined new and material 
evidence, and it informed the Veteran of what evidence would 
be necessary to substantiate the element of the claim for 
service connection that was found insufficient in the 
previous denial.  The letter thus satisfied the provisions of 
the Kent decision.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The notification requirements of the VCAA have thus 
been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained the Veteran's service treatment records 
and the Veteran's VA outpatient records.  The Veteran did not 
identify any additional relevant records to obtain.  The 
Veteran was afforded a VA compensation and pension 
examination in conjunction with his original claim, and as 
this is a claim to reopen, no further examination is 
necessary.  

Though the Board is remanding the issue of entitlement to 
service connection for PTSD in order to obtain Social 
Security Administration records, the lack of these records 
does not stop the Board from deciding this issue.  The 
evidence does not indicate that the Veteran started receiving 
Social Security benefits close enough temporally to address 
the bases of the denial of this claim, nor is there any 
suggestion they include competent opinions regarding the time 
of onset of the disability at issue.  As such, there is not 
bases for considering them relevant in the context of this 
issue, as to require a remand to obtain.  

The Board thus finds that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has not been presented to reopen a 
claim for major depressive disorder, and the appeal is 
denied.


REMAND

It appears from the claims file that the Veteran is receiving 
Social Security disability payments.  The Veteran informed 
the VA of as much during a February 2005 appointment on the 
psychological aspects of diabetes.  There are, however, no 
health or other records from the Social Security 
Administration that have been associated with the file.  

One component of VA's duty to assist is the duty to obtain 
records in the custody of other federal agencies.  38 C.F.R. 
§ 3.159(c)(2) (2008).  In this case, it is not clear from the 
records already associated with the file whether the Veteran 
is currently suffering from PTSD or its manifestations.  
Obtaining these Social Security health records thus may help 
illustrate this.  Since VA has not yet attempted to obtain 
these records, it should now do so.

Also, with regard to PTSD, the Veteran claims that he was the 
subject of racial harassment both while in the United States 
and while stationed in South Korea.  The Veteran alleges that 
while in basic training at Fort Polk, he was the frequent 
target of racial slurs and that a sergeant informed him that, 
on account of his color, he could rise no higher than cook or 
foot soldier.  The Veteran also reports getting into frequent 
fights with fellow soldiers while in South Korea.

To sustain a service connection claim for PTSD, a veteran 
must provide: medical evidence diagnosing PTSD; a link, 
established by medical evidence, between current symptoms of 
PTSD and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2008).  Here, a May 2005 VA outpatient 
mental health consultation references a diagnosis of PTSD, 
but there is little else in the file to confirm such a 
diagnosis.  Accordingly, the RO denied the Veteran's claim in 
part because it felt that his PTSD diagnosis did not conform 
to the requirements codified in the DSM-IV as required by 
38 C.F.R. § 4.125 (2008).  The Veteran should be afforded a 
VA PTSD examination in order to clear any ambiguities 
regarding whether the criteria for a PTSD diagnosis are met.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  These documents 
should then be associated with the 
Veteran's claims file. 

2.  The RO should schedule the Veteran for 
a VA PTSD examination by an individual 
with the appropriate expertise in mental 
disorders.  The examiner should review the 
Veteran's claims file, including his 
service personnel and treatment records.  
The examiner should render a diagnosis of 
any mental disorder which is found.  If 
PTSD is found, then the examiner is to 
provide an opinion as to whether it is at 
least as likely as not (i.e., at least a 
50 percent probability) related to the 
Veteran's active duty service and his 
claimed stressors.  If the examiner does 
not find the Veteran to be suffering from 
PTSD, then the examiner should explain 
what criteria required for such a 
diagnosis are missing.  

3.  The RO should then readjudicate the 
case.  If such action does not resolve the 
claim, a Supplemental Statement of the 
Case should be issued to the Veteran.  An 
appropriate period of time should be 
allowed for response.  Thereafter, this 
claim should be returned to this Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


